427 F.2d 154
Robert FRITZ, Plaintiff-Appellant,v.DIRECTOR OF VETERANS ADMINISTRATION, etc., Defendant-Appellee.
No. 23957.
United States Court of Appeals, Ninth Circuit.
May 20, 1970.

Robert Fritz, pro. per.
James Stotter II (argued), Asst. U.S. Atty., Robt.  L. Myer, U.S. Atty., Frederick M. Brosio, Jr., Herbert Schoenberg, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before DUNIWAY, KILKENNY and TRASK, Circuit Judges.
PER CURIAM:


1
We have carefully considered the appellant's brief and the clarification of appellant's position presented to us by him at oral argument, acting in pro. per.  Appellant has had a full opportunity to present his claims to the District Court and to us.  However, neither the District Court nor this court has been authorized by any Act of Congress to decide the merits of appellant's claim.  On the contrary, Congress, by the enactment of 38 U.S.C. 211(a) has expressly deprived the courts of any jurisdiction to do so.  Under the circumstances, the District Court had no choice; the law required it to dismiss the action.  The same law requires us to affirm the judgment.  No possible benefit can come to appellant by the continuance of this litigation.  It should now be brought to a close.  For the same reason, appellant's motion, filed October 27, 1969, must be denied.


2
The judgment is affirmed.  The motion is denied.